HARDY, Judge.
This is a suit by plaintiff for the recovery of damages in the nature of personal injuries and is related to and has been consolidated with the suit entitled Pel-State Oil Company, Inc. v. Weimer et al., 155 So.2d 218.
This appeal is prosecuted by Granite State Insurance Company from judgment sustaining an exception of no cause of action on behalf of plaintiff which was interposed to appellant’s reconventional claim *221for reformation of its contract of insurance with Robert E. Weimer.
The issue involved is identical with that which has been considered in the consolidated case, and for the reasons set forth in our opinion therein, the judgment appealed from is affirmed at appellant’s cost.